PER CURIAM.
The appellees received a jury verdict in their action against the appellant. The action was upon an insurance policy for water damage to the contents of appellees’ apartment. Final judgment was entered and this appeal followed. We affirm.
The first point presented questions the sufficiency of the evidence of damages. The expert opinion evidence as to the damages was sufficient to establish a prima facie case. See National Union Fire Ins. Co. v. Cone, 80 Fla. 265, 85 So. 913 (1920). See also annotation at 12 A.L.R.2d 902, 937 (1950). The remaining point urges that the court should have granted appellant’s motion for a new trial because of the court’s refusal of defendant-appellant’s requested instruction upon its affirmative defense claiming lack of cooperation by the appellees in adjusting the loss. Without examining the validity of the defense, we have examined the trial record and agree with the trial court that the evidence viewed in the light most favorable to the defendant-appellant did not present the issue. Therefore there was no error in refusing the instruction. See Rodriquez v. Haller, Fla.App.1965, 177 So. 2d 519.
Affirmed.